DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claim set dated July 26, 2022 is entered.  No claims were amended.  
This office action is responsive to the response to restriction requirement received July 26, 2022.  Applicant elected Group I (claims 1-13, 19 and 20) without traverse.  Claims 14-18 are withdrawn as non-elected.  Claims 1-13, 19 and 20 are under consideration.

Claim Objections
Claims 2, 3, and 9 are objected to because of the following informalities:  
Claims 2, 3, and 9 each contain two occurrences of the phrase “two instance”, which should be changed to “two instances” for the purpose of clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamao et al. (US 2003/0152800 A1).
Tamao et al. discloses borane derivatives according to formula (1) (see abstract) for an organic electroluminescent device.  A specific derivative is the following example compound (14) (see par. 31):

    PNG
    media_image1.png
    240
    353
    media_image1.png
    Greyscale
.
The compound anticipates instant Formula 1 where instant Ar5 is aryl anthracene and Ar3 is aryl biphenylene.
	With respect to claim 19, the compound (14) is used in example device 14 (see par. 121).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Proń et al., Organic Letters, Vol. 12, No. 19, (2010), pages 4236-4239.
The reference teaches the following compounds N3B6 and N3B3 (see abstract):

    PNG
    media_image2.png
    265
    537
    media_image2.png
    Greyscale
.
The compounds anticipate compounds of instant claim 1 formula 1.
Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 107652189 A.
CN ‘189 discloses the following compound “TM37”:

    PNG
    media_image3.png
    259
    303
    media_image3.png
    Greyscale
.
The compound anticipates compounds of claims 1-12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over CN 107652189 A.
CN 107652189 A is relied upon as set forth above for the rejection of claim 1.
CN ‘189 discloses the following compound “TM37”:

    PNG
    media_image3.png
    259
    303
    media_image3.png
    Greyscale
.
An example device was not made with the example TM37 compound, but devices where made with other exemplified compounds (see par. 0152).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a device structure using TM37 as the functional compound in a layer of a device, because CN ‘189 teaches the compounds for use in a layer of a light emitting device and uses “inventive” compounds in the device examples (see abstract, par 152).  One would expect to achieve an operational EL device having the TM37 compound in a functional layer within the disclosure of CN 107652189A with a predictable result and a reasonable expectation of success.

Allowable Subject Matter
Claims 12, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art fails to teach or to render obvious the specific derivatives of claims 12, 13, and 20.



Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure:
Turkoglu G, Cinar ME, Ozturk T. Triarylborane-Based Materials for OLED Applications. Molecules. 2017; 22(9):1522 teaches triarylborane-based materials for OLEDs (see Figure 4 on page 4, Figure 5 on page 5 and abstract).
US 7,597,967 discloses triarylborane derivatives for an organic light emitting device (see col. 10).
US 2015/0236274 teaches OLED device derivatives that may include a triarylborane substituent (see par. 214, 238-243).
US 7,507,485 teaches diarylamine derivatives for light emitting devices (see abstract).
Mater. Horiz., 2020,7, 135-142 teaches a compound the same as the compound of claims 13 and 20 (see Figure 1 on page 136), but the article publication date is not prior to applicant’s U.S. provisional application date.

The references are considered relevant to the state of the art of the endeavor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786